Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Therese A. Hendricks on 7/30/21.

The application has been amended as follows: 
In the claims:
In claim 44 on line 1, the terms “according to claim 43” have been changed to --according to claim 30--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Ostergaard (US 2005/0173322) and the British document to Arefjord et al. (GB 2529729), as discussed in the action dated 4/28/21.
The prior art of record fails to disclose, alone or in combination, the key features of “the flow adaptor comprises a tubular element having a pair of annular seals, each annular seal being located at a respective opposite end of the tubular element, the annular seals being adapted sealingly to engage an inner surface of the wellhead and the tubular element having a central part with a smaller cross-
The prior art of record fails to disclose, alone or in combination, the key features of “the flow adaptor comprises a tubular element having a pair of annular seals, each annular seal being located at a respective opposite end of the tubular element, the annular seals sealingly engaging an inner surface of the wellhead and the tubular element having a central part with a smaller cross-sectional area than the wellhead” in combination with the other limitations currently presented in the combination of claim 15.
The prior art of record fails to disclose, alone or in combination, the key features of “the modules are arranged in a parallel configuration, each solid separator having a respective inlet coupled to the conduit and a respective fluid outlet” and “the output conduit further comprises a flow collection component attached to the fluid outlet of each module to collect and comingle hydrocarbon-containing fluid, wherein the flow collection component comprises a manifold and the plurality of fluid outlets are connected to the manifold to which the output conduit is connected” in combination with the other limitations currently presented in the combination of claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676